STEPHENS, J.
The plaintiff obtained a judgment against the defendant and caused to be issued a writ of fieri facias on October 14, 1931, and to be seized thereunder a promissory mortgage note in -the sum of $475, executed by Mary Waterman Evans to the order of herself and by her indorsed in blank.
The note was seized while in the possession of Texas Dumber Company, Incorporated, as the property of the defendant, E. D. Green Realty Company, Incorporated.
After the seizure, IC S. Biggers filed an intervention and third opposition, claiming to be the owner of the nof^e 'by assignment from the defendant, E. D. Green Realty Company, Incorporated, the pledgor, subject to the rights of the pledgee, the Texas Lumber Company, Incorporated; the assignment of the rights and interests of the former owner and pledgor, the defendant, E. D. Green Realty Company, Incorporated, having been notified to the Texas Lumber Company, Incorporated, the pledgee, prior to the date of seizure.
Plaintiff filed an exception of no cause or right of action to the intervention and third opposition, which was sustained by the trial court. The intervener appealed from that judgment.
By consent of counsel, the judgment sustaining the exception of no cause of action is reversed and annulled, and the case is o-r-dered remanded to the trial court for fur-' ther proceeding according to law.